37 F.3d 1504NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Alaba O. AWOFOLU, Plaintiff-Appellant,v.REGENTS OF the UNIVERSITY OF CALIFORNIA, et al., Defendants-Appellees.
No. 94-55076.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 27, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Alaba Awofolu appeals pro se the district court's notice of document discrepancies and refusal to file Awofolu's motion to convene a three-judge court.  This court lacks jurisdiction over this appeal because the district court's order is not a "final order" appealable pursuant to 28 U.S.C. Sec. 1291.  Furthermore, Awofolu did not seek or obtain discretionary certification under 28 U.S.C. Sec. 1292(b) to appeal the interlocutory order.  We therefore lack jurisdiction to hear the appeal.


3
Appellees request sanctions against Awofolu for filing a frivolous appeal.  Although we lack jurisdiction to consider the merits of this appeal we may impose sanctions under Fed.R.App.P. 38.   Trohimovich v. Commissioner, 776 F.2d 873, 875 (9th Cir.1985).  We decline to do so.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3